EXAMINER'S AMENDMENT
Claims 1, 2, 4-10, 12-15, 22-32 are allowed, of which claims 28-32 are also newly added by examiner amendment, and the independent claims are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan McCormick on 24 Nov 21.

The application has been amended as follows: 

Claim 1.	A method for scalable locking, comprising:
	adding a first lock entry representing a pending lock to a first tree, the first lock entry indicating an address range to be locked, wherein the first tree is selected from a plurality of lock trees, wherein different lock trees of the plurality of lock trees are associated with different 
	checking a portion of second lock entries of at least one second tree of the plurality of lock trees to determine whether a conflicting lock exists for the first lock entry in the portion of the second lock entries, based on the address range to be locked, wherein each lock tree of the plurality of lock trees is a distinct structure;
	committing the pending lock when it is determined that no conflicting lock exists; and
resolving the pending lock based on a resolution of the conflicting lock when it is determined that the conflicting lock exists.

Claim 8.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
adding a first lock entry representing a pending lock to a first tree, the first lock entry indicating an address range to be locked, wherein the first tree is selected from a plurality of lock trees, wherein different lock trees of the plurality of lock trees are associated with different granularities, wherein a granularity of a certain lock tree defines the range size of locked ranges indicated by lock entries of the certain lock tree;
	checking a portion of second lock entries of at least one second tree of the plurality of lock trees to determine whether a conflicting lock exists for the first lock entry in the portion of , wherein each lock tree of the plurality of lock trees is a distinct structure;
	committing the pending lock when it is determined that no conflicting lock exists; and
resolving the pending lock based on a resolution of the conflicting lock when it is determined that the conflicting lock exists.

Claim 9.	(Currently Amended) A system for scalable locking, comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:
	add a first lock entry representing a pending lock to a first tree, the first lock entry indicating an address range to be locked, wherein the first tree is selected from a plurality of lock trees, wherein different lock trees of the plurality of lock trees are associated with different granularities, wherein a granularity of a certain lock tree defines the range size of locked ranges indicated by lock entries of the certain lock tree;
	check a portion of second lock entries of at least one second tree of the plurality of lock trees to determine whether a conflicting lock exists for the first lock entry in the portion of the , wherein each lock tree of the plurality of lock trees is a distinct structure;
	commit the pending lock when it is determined that no conflicting lock exists; and
resolve the pending lock based on a resolution of the conflicting lock when it is determined that the conflicting lock exists.

Claim 28.	(New) A distributed storage system, comprising:
	a plurality of storage nodes (DNodes), wherein the plurality of DNodes is configured to store a plurality of trees and a plurality of data blocks, wherein the plurality of trees includes a plurality of attributes, wherein the plurality of attributes includes at least one lock entry, wherein each tree of the plurality of trees is a distinct structure, wherein each of the plurality of trees has a distinct granularity with respect to locks stored in the tree; and
a plurality of compute nodes (CNodes), wherein each CNode has access to each of the DNodes, wherein each CNode is configured to receive an access command and to execute the access command based on the plurality of trees, wherein each CNode is further configured to resolve pending locks based on the at least one lock entry.

Claim 29.	(New) The distributed storage system of claim 28, wherein each CNode is further configured to:
scan the plurality of trees for at least one overlapping range based on the distinct granularity of each of the plurality of trees.



Claim 31.	(New) The distributed storage system of claim 28, wherein each of the plurality of trees is organized with respect to starting offset ranges, wherein each of the plurality of trees is scanned from highest starting offset range to lowest starting offset range.

Claim 32.	(New) The distributed storage system of claim 28, wherein each tree is a data structure including a plurality of elements, wherein each element is a persistent metadata structure, wherein the plurality of elements includes the plurality of attributes and a plurality of pointers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
See attached examiner initiated interview summary, and how to overcome the implicit lock tree, as expressed by the Gray paper in 1975 (now included in the file wrapper).  These amendments overcome the interpretation that permit Anfindsen’s disclosure (including the implicit disclosure of Gray).  With the added limitation of distinct trees (by which trees such that one is not a subtree of the other, but stated in a positive way since negative limitations require support per MPEP 2173.05(i)) and that each tree has its own granularity, that suggests something different that Gray’s hierarchy since in that classic lock data structure design, a single lock tree encompasses all granularities.

One concern by the applicant’s representative was that the specific word “distinct” was not present in the originally filed written description.  The examiner makes the following express statements: (1) the standard of review is preponderance of the evidence (2) identical terminology is not required for written description support, but rather, whether a Person Having Ordinary Skill In The Art would understand that the applicant has possession of the invention (3) It was 

Besides Anfindsen, already of record, the examiner found an additional reference “Teng” which also makes the distinction of a single overall tree being itself comprised of multiple subtrees and for which granularity is expressly based on the hierarchy.  See [0028], esp. explanation of difference between compressed and expanded logical lock trees.  Again, Teng would have been read on by the previous claim, but is overcome by the proposed amendment.

A final followup on the 24th mentioned that former claim 17 was supposed to have been incorporated into the rejoined independent claim.  The applicants’ representative provided that permission.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        23 Nov 21